Case 9:20-cv-82215-RLR Document 4 Entered on FLSD Docket 12/01/2020 Page 1 of 2




                                 UNITED STATES JUDICIAL PANEL                                     FILED
                                              on
                                  MULTIDISTRICT LITIGATION                                       Dec 01, 2020
                                                                                              CLERK, U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT OF CALIFORNIA




   IN RE: ZANTAC (RANITIDINE) PRODUCTS
   LIABILITY LITIGATION                                                                            MDL No. 2924



                                     (SEE ATTACHED SCHEDULE)



                           CONDITIONAL TRANSFER ORDER (CTO −44)



   On February 6, 2020, the Panel transferred 12 civil action(s) to the United States District Court for
   the Southern District of Florida for coordinated or consolidated pretrial proceedings pursuant to 28
   U.S.C. § 1407. See 437 F.Supp.3d 1368 (J.P.M.L. 2020). Since that time, 280 additional action(s)
   have been transferred to the Southern District of Florida. With the consent of that court, all such
   actions have been assigned to the Honorable Robin L. Rosenberg.

   It appears that the action(s) on this conditional transfer order involve questions of fact that are
   common to the actions previously transferred to the Southern District of Florida and assigned to
   Judge Rosenberg.

   Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
   Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
   Southern District of Florida for the reasons stated in the order of February 6, 2020, and, with the
   consent of that court, assigned to the Honorable Robin L. Rosenberg.

   This order does not become effective until it is filed in the Office of the Clerk of the United States
   District Court for the Southern District of Florida. The transmittal of this order to said Clerk shall be
   stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
   Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                          FOR THE PANEL:
                                  Nov 30, 2020


                                                          John W. Nichols
                                                          Clerk of the Panel



                                                                               Maria Cruz

                                                                           Dec 1, 2020
Case 9:20-cv-82215-RLR Document 4 Entered on FLSD Docket 12/01/2020 Page 2 of 2




   IN RE: ZANTAC (RANITIDINE) PRODUCTS
   LIABILITY LITIGATION                                              MDL No. 2924



                      SCHEDULE CTO−44 − TAG−ALONG ACTIONS



     DIST      DIV.     C.A.NO.      CASE CAPTION


   CALIFORNIA EASTERN

      CAE       2       20−02204     Vega v. Sanofi U.S.
